                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 DR. JOSEPH CICCIO, et al.,                       )
                                                  )
                Plaintiffs,                       )
                                                  )            Civil No. 3:19-cv-00845
 v.                                               )
                                                  )                Judge Trauger
 SMILEDIRECTCLUB, LLC, et al.,                    )
                                                  )
                Defendants.                       )

       PROVIDER PLAINTIFFS’ MOTION TO EXTEND DISCOVERY CUTOFF

       Pursuant to Rule 16 of the Federal Rules of Civil Procedure, Provider Plaintiffs respectfully

request that the Court extend the July 14, 2021 discovery deadline for Provider Plaintiffs under the

Initial Case Management Order for one year and modify the dates set forth in the Initial Case

Management Order accordingly. See Initial Case Management Order (Doc. 116) at 4-5, § F.

Provider Plaintiffs make this request as it has become apparent that discovery in this case will not

be completed by the July 14, 2021 deadline. Granting an extension now will allow the parties to

address discovery issues in an orderly fashion without impacting the scheduled trial date. This

request is made in good faith and not for the purposes of delay.

       Provider Plaintiffs submit an accompanying Memorandum in Support of this Motion.

       Counsel for Provider Plaintiffs conferred with counsel for Defendants before filing this

Motion. Defendants opposed a one-year extension but expressed willingness to consider a shorter

extension. While Provider Plaintiffs believe an extension less than one year is not sufficient given

Defendants’ delay in this case, Provider Plaintiffs have expressed their willingness to continue

discussions with Defendants. Provider Plaintiffs believe it necessary to file their motion now,

pending those discussions, because the current discovery deadline expires in less than four weeks.




  Case 3:19-cv-00845 Document 194 Filed 06/18/21 Page 1 of 4 PageID #: 6315
   DATED: June 18, 2021                 Respectfully submitted,


                                        s/Edward M. Yarbrough
                                        Edward M. Yarbrough, TNBPR#004097
                                        W. Justin Adams, TNBPR#022433
                                        BONE MCALLESTER NORTON PLLC
                                        511 Union Street, Suite 1000
                                        Nashville, Tennessee 37219
                                        TEL: (615) 238-6390
                                        FAX: (615) 687-6990
                                        eyarbrough@bonelaw.com
                                        wjadams@bonelaw.com

                                        Robert K. Spotswood, Alabama Bar #
                                        ASB-7015-P76R
                                        Michael T. Sansbury, Alabama Bar #
                                        ASB-6473-A53S
                                        Joshua K. Payne, Alabama Bar # ASB-
                                        1041-A55P
                                        Morgan B. Franz, Alabama Bar # ASB-
                                        0488-S13E
                                        SPOTSWOOD SANSOM & SANSBURY
                                        LLC
                                        Financial Center
                                        505 20th Street North, Suite 700
                                        Birmingham, Alabama 35203
                                        TEL: (205) 986-3620
                                        FAX: (205) 986-3639
                                        rks@spotswoodllc.com
                                        msansbury@spotswoodllc.com
                                        jpayne@spotswoodllc.com
                                        mfranz@spotswoodllc.com

                                        Richard Stone, U.S. Dist. Ct. S.D.N.Y. Bar
                                        # RS5324
                                        BLACKNER, STONE & ASSOCS.
                                        123 Australian Avenue
                                        Palm Beach, Florida 33480
                                        TEL: 561-804-9569
                                        rstoneesq@rstoneesq.com

                                    2

Case 3:19-cv-00845 Document 194 Filed 06/18/21 Page 2 of 4 PageID #: 6316
                                        Attorneys for the Plaintiffs




                                    3

Case 3:19-cv-00845 Document 194 Filed 06/18/21 Page 3 of 4 PageID #: 6317
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served via the
Court’s ECF Filing System on June 18, 2021, as follows:

       John R. Jacobson
       Alex Fardon
       Elizabeth O. Gonser
       Riley Warnock & Jacobson, PLC
       1906 West End Avenue
       Nashville, TN 37203
       jjacobson@rwjplc.com
       afardon@rwjplc.com
       egonser@rwjplc.com

       David Rammelt
       Nicholas J. Secco
       Benesch, Friedlander, Coplan and Aronoff, LLP
       71 South Wacker Drive, Suite 1600
       Chicago, IL 60606
       drammelt@beneschlaw.com
       nsecco@beneschlaw.com

       Michael D. Meuti
       Andrew G. Fiorella
       Mark K. Norris
       Benesch, Friedlander, Coplan and Aronoff, LLP
       200 Public Square, Suite 2300
       Cleveland, OH 44114
       mmeuti@beneschlaw.com
       afiorella@beneschlaw.com
       mnorris@beneschlaw.com

       Attorneys for the Defendants


                                            /s/Edward M. Yarbrough




                                                4

  Case 3:19-cv-00845 Document 194 Filed 06/18/21 Page 4 of 4 PageID #: 6318
